DISSENTING OPINION.
I find myself unable to concur in the majority opinion which holds the complaint herein sufficient. The complaint alleges the making of the wound, the opening of the pimple with an "infected instrument," "a blackhead eradicator," and that, as a result of the making of such wound, an infection started; but the complaint does not allege that the germs which caused said infection were implanted in said wound by said "eradicator" which was so used. For aught that is averred in said complaint, said "germs" may have gotten into said wound at a later time, or may have been implanted there by another instrumentality. To hold this complaint good, we must say that the use of an "infected instrument," in making a wound, will, in all cases, cause an infection. In my opinion, the complaint was insufficient, and the demurrer was rightly sustained.